Citation Nr: 1440446	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee chondromalacia.
 
2. Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

In January 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the record.

In June 2011 and February 2013, the Board remanded the matters on appeal for further development.  

In addition to the paper claims file, there is a Virtual VA and VBMS (Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The Veteran's residuals of a right ankle sprain include right ankle pain, tenderness, stiffness, x-ray evidence of arthritis, limitation of dorsiflexion to at most 15 degrees, and limitation of plantar flexion to at most 30 degrees; there is no ankylosis, malunion of the oscalcis or astragalus, astragalectomy, or additional functional impairment of the ankle due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

2. The Veteran's right knee chondromalacia is manifested by pain, weakness, stiffness, swelling, x-ray evidence of arthritis, and range of motion, at worst, from 0 degrees of extension to 90 degrees of flexion; there is no ankylosis, limitation of range of motion, instability or subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.  §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5270-5274 (2013).

2. The criteria for a rating in excess of 10 percent for right knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and his representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2007, the RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings for residuals of a right ankle sprain and chondromalacia of the right knee.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated. He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the December 2007 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 
Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The December 2007 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disabilities had worsened. 

The December 2007 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional relevant evidence.  VA has obtained VA examinations with respect to the issues on appeal.  Additionally, pursuant to the Board's June 2011 and February 2013 remands, the Veteran was afforded VA examinations to assess the current severity of his right knee and right ankle disabilities.  Therefore, the agency of original jurisdiction (AOJ) substantially complied with all of the Board's June 2011 and February 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1. Residuals of a Right Ankle Sprain

The Veteran's service-connected residuals of a right ankle sprain is currently rated under 38 C.F.R. § 4.71a, DC 5271 as limited motion of the ankle.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. 	 § 4.71a, DC 5271.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2013).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2013).

A February 2009 Womack Army Medical Center (WAMC) treatment record includes x-ray results showing soft tissue swelling of the right ankle, with no evidence of a fracture or dislocation, and the ankle mortise joint appeared intact.  The impression was soft tissue swelling with no radiographic evidence of a fracture or significant abnormality.  An incidental note was made of a moderate size inferior calcaneal spur.

During the January 2010 DRO hearing, the Veteran reported having constant pain in the right ankle as well as difficulty walking, which was worse in the winter.  He did not report the use of a knee brace or a cane to assist with walking.  

A January 2010 VA examination showed that the Veteran's right ankle ranges of motion were dorsiflexion to 15 degrees and plantar flexion to 25 degrees, with objective evidence of pain upon active motion of the ankle, and objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  Also, there was no joint ankylosis.  The Veteran was diagnosed with degenerative joint disease of the right ankle.  

A December 2010 VA treatment record shows the Veteran's complaints of right ankle pain.  He related that his right ankle began hurting after he injured it in service.  He reported that he did not fracture his ankle but had severe pain.  The Veteran further reported that most of his pain was to the lateral aspect of the ankle and that it he felt unstable on it.  He had no additional pedal complaints.  Upon objective examination, the Veteran experienced pain on palpitation to the right peroneus tendon.  The physician was unable to evaluate the ranges of motion to the right ankle joint (AJ) and subtalar joint (SJ) due to the Veteran's guarding.  Pain was noted on inversion and eversion.  No other gross deformities were noted.  He was diagnosed with mild degenerative joint disease and tendonitis.  A brace was ordered for his right ankle.

During a July 2011 VA examination, the examiner found tenderness, but no ankle instability, tendon abnormality, or angulation of the right ankle.  The Veteran's ranges of motion of the right ankle were recorded as dorsiflexion to 15 degrees and plantar flexion to 25 degrees, with objective evidence of pain upon active motion of the ankle, and objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  Also, there was no joint ankylosis.  Other significant findings included objective evidence of pain displayed by the Veteran's grimacing.  Pain was noted to have begun at 10 degrees.  He was diagnosed with degenerative joint disease of the right ankle.  

A March 2012 private treatment record shows the results of a whole body scan, which included findings of degenerative uptake in the acromioclavicular joints.

At the Veteran's September 2013 VA examination (on Virtual VA), he complained of right ankle pain, stiffness, and swelling.  He further reported that flare-ups impacted the function of his ankle and occurred about once per week, usually lasting a couple of hours.  The examiner opined that the pain could significantly limit his functional ability during flare-ups or when the right ankle is used repeatedly over a period of time.  The examiner estimated that the Veteran loses an additional 30 percent of his functional ability/right ankle motion due to pain during flare-ups.  The Veteran stated that during a flare-up he sits down and rests.  Dorsiflexion was to 10 degrees and plantar flexion was to 30 degrees; both with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test range of motion plantar flexion was to 30 degrees and post-test dorsiflexion was to 10 degrees.  There was no observation of additional limitation in range of motion of the right ankle following repetitive-use testing.  The Veteran did not have any functional loss and/or functional impairment of the right ankle.  He had localized tenderness or pain on palpation of joints/soft tissue of the right ankle.  Muscle strength was normal.  Joint stability was normal.  Also, there was no ankylosis.  While the Veteran reported shin splints many years ago, such were not a problem during the time of the exam.  The examiner found the right ankle to be visually normal.  There was no swelling, deformity, edema, or redness.  No instability or effusion was noted.  There was subjective tenderness below the lateral malleolus.  The Veteran reported the occasional use of a cane and brace.  He reported that he wraps the brace around his right ankle for support when engaging in activities, such as mowing the lawn and his use of the cane is multifactorial.  The diagnosis was right ankle degenerative joint disease.

The above evidence reflects that there is a right ankle disability with pain, stiffness, some swelling, tenderness, and limitation of motion.  The Veteran has also provided subjective reports of flare-ups and difficulty walking.  He has been able to perform ankle dorsiflexion to between 10 and 15 degrees and plantar flexion to between 25 and 30 degrees.  There was pain associated with the ranges of motion during the January 2010 and July 2011 VA examinations, but during the September 2013 VA examination, there was no objective evidence of painful motion.  

Such right ankle impairment most closely approximates the criteria for a 10 percent rating under DC 5271, which is indicative of moderate limitation of ankle motion.   Even considering pain, weakness, flare-ups, and any other functional factors, the evidence does not support assignment of a rating in excess of 10 percent for residuals of a right ankle sprain on the basis of limitation of ankle motion at any time during the claim period because the ranges of ankle motion were at most half the normal values during this period.  Moreover, there is no evidence of any ankylosis, malunion of the oscalcis or astragalus, or astragalectomy at any time during the claim period.  Hence, a rating in excess of 10 percent for residuals of a right ankle sprain is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5270-5274.

There is x-ray evidence of right ankle arthritis.  However, arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Since the 10 percent rating under DC 5271 is based on limitation of ankle motion, a separate rating for arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2013).

2. Chondromalacia of the Right Knee

The Veteran's service-connected right knee chondromalacia is currently rated as 10 percent disabling under DC 5019 for bursitis, which is to be rated on limitation of motion of the affected part as degenerative arthritis.  The Veteran was awarded a 10 percent rating for functional loss due to painful motion. 

DC 5260 provides for a 0 percent rating where there is flexion limited to 60 degrees.  A 10 percent rating is warranted where there is flexion limited to 45 degrees.  A 20 percent rating is warranted where there is flexion limited to 30 degrees, and finally, a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

Slight recurrent subluxation or lateral instability warrants a 10 percent rating while moderate recurrent subluxation or lateral instability warrants a 20 percent rating. Severe recurrent subluxation or lateral instability warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R.	 § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The symptomatic removal of the semilunar cartilage warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board will first consider whether the Veteran is entitled to a separate rating under DC 5260 for limitation of leg flexion.  In order for the Veteran to receive a rating higher than 10 percent under DC 5260, the evidence must show that his service-connected right knee disability is manifested by flexion limited to 30 degrees or less.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of flexion was greater than 30 degrees for the entire claim/appeal period.  For example, at the January 2008 VA examination, the Veteran reported that his right knee swells and is painful upon extension and twisting.  He complained of giving way, instability, pain, stiffness, weakness, and effusion.  He did not complain of any episodes of dislocation, subluxation or locking.  The Veteran was noted to have occasional moderate flare-ups.  Flexion was recorded as 0 to 100 degrees with pain at 100 and extension was full (to 0 degrees).  No additional loss of motion was noted on repetitive use.  The diagnosis was right knee chondromalacia.

A January 2009 WAMC treatment record reflects the Veteran's reports of right knee joint pain, described as unrelenting and accompanied by a grating sensation.  He stated that his symptoms worsen with movement and weight bearing.  Physical examination revealed some swelling, effusion, and tenderness on palpitation.  No crepitus or weakness was noted.  February 2009 x-rays, obtained at WAMC, revealed tricompartmental osteoarthritis of a mild degree.  However, there was no acute abnormality such as a fracture or dislocation.  

At the January 2010 DRO hearing, the Veteran complained of constant pain in the right knee as well as difficulty walking, but problems were worse during the winter.  He did not use a knee brace or a cane to help with walking.  

Upon VA examination in January 2010, the Veteran reported  being able to stand for no more than 15 to 30 minutes and walking 100 yards.  Physical examination revealed right knee flexion to 90 degrees and extension was normal at 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  He was diagnosed with degenerative joint disease of the right knee.

A July 2011 VA examination showed the Veteran's gait to be antalgic with no other evidence of abnormal weight bearing.  He did not have inflammatory arthritis.  There was objective evidence of pain with active motion.  Right knee flexion was 0 to 90 degrees and extension was normal at 0 degrees.  There was also objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was crepitus of the right knee and bumps consistent with Osgood-Schlattler's disease.  There were no clicks or snaps, masses behind the knee, grinding, instability, patellar abnormality, or meniscus abnormality.  X-rays revealed mild osteoarthritis with narrowing of the medial joint spaces and small marginal spurs.  There was no significant joint effusion.

A March 2012 private treatment record shows the results of a whole body scan, which included findings of degenerative uptake in the acromioclavicular knees.

A September 2013 VA examination (on Virtual VA) reflects a diagnosis right knee degenerative joint disease.  Range of motion testing was recorded to include flexion to 90 degrees and extension to 0 degrees.  There was no evidence of painful motion.  The examiner noted no additional loss of motion based upon repetitive use.  There was no increase in pain, decrease in range of motion, fatigability, weakness, lack of endurance, or incoordination after repetitive use.  There was no evidence of instability.  No observation of swelling, bony deformity, or redness.  The Veteran reported regular use of a brace.  The examiner opined that the Veteran's right knee degenerative joint disease is at least as likely as not related to his service-connected condition.  The examiner noted that given his prior injuries to his right knee it is at least as 50 percent probable that his underlying service-connected right knee condition has caused the development of degenerative joint disease in that joint.

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of right knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for the claim/appeal period.  Although he is shown to have some limitation of right knee flexion through medical examinations, it is not to the degree required for the assignment of a higher evaluation.  

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  In order for the Veteran to receive a separate rating for his right knee disability under DC 5261, the evidence must show that he had right leg extension limited to 10 degrees or greater during the period.   

However, the evidence in this case does not support the assignment of a separate rating under DC 5261 for limitation of leg extension for the period.  The Veteran has demonstrated no such limitation at any time relevant to the claim/appeal period.  He was able to extend the knee fully (i.e., to 0 degrees) at the January 2008, January 2010, July 2011, and September 2013 VA medical examinations.  Review of the Veteran's treatment records relevant to the claim/appeal period contain no findings to indicate that the Veteran's right knee disability is manifested by extension limited to 10 degrees or more.  Therefore, in consideration of the foregoing, the Board finds that the Veteran's limitation of right knee extension is not limited to the degree required for a separate evaluation under DC 5261 at any time during the claim/appeal period.

The Board has also considered the Veteran's complaints of pain, giving way, stiffness, weakness, instability, and swelling associated with his right knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his knee disability and there is no clear indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Such factors have already been contemplated in the currently assigned 10 percent disability evaluation for the Veteran's right knee disability for the entire claim/appeal period.  The 10 percent rating was specifically awarded for functional loss due to painful motion.

Further, the Board recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of x-ray evidence of arthritis and evidence of painful motion.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59. 

In this regard, the Board notes that the Veteran has alleged that his right knee is manifested by instability and he, as a layperson, may be competent to report an unstable knee.  See, e.g., January 2008 VA medical examination report.  Nonetheless, despite the Veteran's assertion to the contrary, the January 2008 VA medical examiner found no clinical signs of instability of the knee at the time of the examination.  Similarly, despite the Veteran's reported use of a knee brace, the July 2011 and September 2013 VA examiners, in particular, found no instability.  Thus, no instability has been objectively demonstrated at any medical examination conducted in connection with the Veteran's claim/appeal.  Further, upon review, there are no findings of instability in treatment records relevant to the claim/appeal.  Thus, the Veteran is not entitled to a separate rating under DC 5257.

There is x-ray evidence of right ankle arthritis.  However, arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). Since the 10 percent rating under DC 5019 is based on limitation of ankle motion, a separate rating for arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2013).

In addition, the Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the knees.  The Veteran does not have knee ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, as documented in the VA examination reports.  Consideration of Diagnostic Codes 5256, 5258, 5259, 5262 or 5263 is therefore not warranted. 

The Board has also considered whether a separate rating is warranted under any other potentially applicable diagnostic code related to the knees.  The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's right knee degenerative joint disease and chondromalacia.  As discussed above, the symptoms associated with the Veteran's disabilities, namely subjective complaints of pain, weakness, stiffness, and swelling, are contemplated in the application of Diagnostic Code 5019.  Moreover, as previously discussed, the Veteran does not have knee ankylosis, recurrent subluxation, lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum, which could, potentially, support the award of a separate rating in this case.

3. Extraschedular Rating

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no evidence of exceptional factors in this appeal with regard to the Veteran's service-connected residuals of a right ankle sprain and right knee chondromalacia.  The symptoms of his residuals of a right ankle sprain include right ankle pain, tenderness, weakness, stiffness, and limitation of motion.  The symptoms of his right knee chondromalacia include right knee pain, stiffness, weakness, and swelling.  All of these symptoms are contemplated by the appropriate diagnostic criteria as set forth above.  Thus, referral for consideration of an extraschedular rating for these disabilities is not warranted.  38 C.F.R. 		 § 3.321(b)(1).





ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain is denied.

Entitlement to a rating in excess of 10 percent for right knee chondromalacia is denied.


REMAND

In February 2013, the Board remanded the claim for a TDIU in order to obtain a medical opinion addressing the collective effect of the Veteran's service-connected disabilities on his ability to work.  Pursuant to the Board's February 2013 remand, a September 2013 VA examiner provided a medical opinion regarding the functional impact attributable to the Veteran's service-connected disabilities.  He opined that the "major variable" regarding the Veteran's employability is his service-connected prostate cancer.  He indicated that "this condition is being managed by non-VA physicians and [he] does not have their recent progress reports to review."  The examiner opined that "the Veteran's response to his prostate cancer treatment could well have greater impact on his future employability than his other [service-connected] conditions."  

Upon review, an August 2014 VA examination inquiry, located in VBMS, indicates that a VA Disability Benefits Questionnaire (DBQ) examination was requested on August 11, 2014, to evaluate the Veteran's service-connected prostate cancer.  Neither the paper claims file nor electronic claims folder yet contains the requested examination report.  The Board recognizes that the VA examination requested may have an impact on the Veteran's overall disability rating.  (The Veteran's service-connected prostate cancer has been rated as 100 percent disabling since December 13, 2011).  Therefore, this record should be obtained prior to the Board's adjudication of the Veteran's TDIU claim.

Additionally, an addendum opinion should be obtained from the September 2013 VA examiner regarding the effect of the Veteran's prostate cancer on his employability.

Finally, the RO should obtain any outstanding private treatment records reflecting treatment of the Veteran's prostate cancer.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any and all outstanding private treatment records pertaining to his service-connected prostate cancer.  After obtaining the necessary authorization forms from the Veteran, the RO is to obtain such records and associate them with claims file.  Any negative response must be in writing and associated with the claims file.

2. Once the VA/DBQ prostate cancer examination, requested on August 11, 2014, has been completed associate the examination report with the paper claims file or electronic claims folder.  

3. Thereafter, return the examination report and claims file to the examiner who conducted the September 2013 examiner (or another appropriate examiner if unavailable) for an addendum, regarding the effect of the Veteran's prostate cancer on his employability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  A notation to the effect that this review has taken place should be made in the evaluation report.

After reviewing the evidence, the examiner should opine as to whether the Veteran's service-connected prostate cancer with incontinence and erectile dysfunction precludes him from engaging in substantially gainful employment. 
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If a benefit sought on appeal is not granted, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


